Title: From George Washington to Jonathan Trumbull, Sr., 26 September 1776
From: Washington, George
To: Trumbull, Jonathan Sr.

 

Sir
Harlem Heights Septemr 26th 1776

Your favor of the 20th instant is Duly received. The several Regiments of Militia from Connecticut lately commanded by General Wolcott being reduced to almost nothing, one having returned under twenty and another short of Thirty effective men—they were yesterday discharged. I am full in opinion with you that some severe examples ought to be made of the late deserters. For a return of their names I must refer you to the several Commanding Officers of the different Regiments. I hope those under Brigadier Saltonstall may have a better spirit.
A proposal for an immediate exchange of Prisoners has been made by General Howe agreeable to the resolves of Congress. I am to request a return as soon as possible of all those in Connecticut, mentioning the names and ranks of all Commissioned Officers, and distinguishing particularly between those of the Army and Navy, as well Privates as Officers.
It appears to me their being marched to some convenient Port, and coming by water, will be most convenient, at least it must save expence, and will prevent their having a view of the different Towns and their Situations on the Sea Coast. Your sentiments on the subject, together with the return of Prisoners as early as possible will much oblige me. I am with Esteem Sir Your most obedient and very humble Servant

Go: Washington

